ICJ_048_NorthernCameroons_CMR_GBR_1963-12-02_JUD_01_PO_04_EN.txt. 41

SEPARATE OPINION OF JUDGE WELLINGTON KOO

I concur in the final conclusion reached by the majority of the
Court in the case, namely that any judgment the Court might pro-
nounce on the merits would be without object and incompatible
with the Court’s judicial function. But I have arrived at it generally
by a different line of reasoning. In my view it is also important that
fuller consideration should have been given to the more pertinent
submissions of the Parties so as to deduce additional reasons in
support of the conclusion, thereby broadening and strengthening the
basis of the Judgment. Accordingly, I propose to make a separate
statement of my opinion.

I. In this case the Application was filed by the Agent for the
Government of the Republic of Cameroon on 30 May 1961 and
followed by its Memorial dated 12 December 1961. The submissions
in both instruments are identical, asking the Court to adjudge and
declare that the United Kingdom has, in the application of the
Trusteeship Agreement of 13 December 1946, failed to respect
certain obligations directly or indirectly flowing therefrom on the
various points set out in the respective documents.

2. The Counter-Memorial of the United Kingdom contains two
parts. Part I on “The Jurisdiction of the Court’’ maintains that the
Cameroon complaints do not fall within Article 19 of the Trustee-
ship Agreement and that the Application and the Memorial do
not meet the requirements of the Rules of Court. For these
and other reasons stated therein, the United Kingdom makes the
submission that the Court is “without jurisdiction in the case and
should refuse to hear it”.

3. The Applicant in its Observations makes three submissions.
The first asks the Court to dismiss the preliminary objection of the
United Kingdom contending that the Court has no jurisdiction and
the second asks for dismissal of the preliminary objection based
on failure to observe the provisions of Article 32, paragraph 2, of
the Rules of Court. The third submission is identical with that
formulated in the Application and the Memorial.

4. At the end of the first part of the oral pleading Counsel for the
United Kingdom submitted that the Court should hold and declare
that it had no jurisdiction in this case and that he sustained the
first conclusion in paragraph 112 of the United Kingdom Memorial.
The Respondent’s final submissions were presented by its Agent
at the end of the oral pleading, which appear to have modified
its earlier submissions and which are in the following terms:

30
42 JUDG. 2 XII 63 (SEP. OPIN. JUDGE WELLINGTON KOO)

“(z) that there has not, at any time, been a dispute as alleged
in the Application in this case;

(2) that there has not been or was not on the 30th May 1961,
as alleged in the Application, a dispute falling within Article 19
of the Trusteeship Agreement for the Territory of the Cameroons
under United Kingdom Administration ;

(3) that, in any event, there is no dispute before the Court upon
which the Court is entitled to adjudicate.”

Accordingly, the formal request to the Court is “to uphold the
preliminary objections of the United Kingdom and to declare that
the Court is without jurisdiction in the present case and that the
Court will not proceed to examine the merits’.

5. On the other hand, the Applicant presented three formal sub-
missions at the end of the first part of the oral pleading and only
two formal submissions at the end of the last part. The difference
consists in the deletion of the submission relating to the preliminary
objection of the United Kingdom based on failure to observe the
provisions of Article 32, paragraph 2, of the Rules of Court; other-
wise the two sets of submissions are identical not only between
them but also with the two formal submissions in the Observations
of the Government of the Federal Republic of Cameroon.

I

6. From the foregoing account of the successive submissions of
the Parties in the case it appears clear that the single issue before
the Court in the present phase of the proceedings is the question
whether the Court has jurisdiction to hear and adjudicate on the
merits.

7. Before commencing consideration of the issue of jurisdiction,
it is, however, important to deal first with the preliminary question
whether the requirements of Article 32, paragraph 2, of the Rules of
Court have been met by the Application instituting proceedings in
the present case. For if it is found to be irregular, it must be deemed
as inadmissible and the Court cannot give further consideration to
it. This determination is independent of the question whether the
Respondent has failed to insist upon the objection and of the fact
that the Applicant has omitted this point in its final submissions.

8. The provision of said Rule 32 relied on by the Respondent
requires that the Application—

“must also, as far as possible ... state the precise nature of the claim
and give a succinct statement of the facts and grounds on which
the claim is based, these facts and grounds being developed in
the Memorial, to which evidence will be annexed’’.

It has been contended by the Respondent in its Counter-Memorial
that neither the Application nor the Memorial of the Republic

31
43 JUDG. 2 XII 63 (SEP. OPIN. JUDGE WELLINGTON KOO)

of Cameroon complies with this Rule inasmuch as neither specifies
the “certain obligations” flowing from the Trusteeship Agreement
which the United Kingdom is alleged to have failed to fulfil.

g. On reference to the Application, however, it is seen that the
complaints are enumerated on page 19 and in the submissions
thereof it is again stated that the United Kingdom “‘failed to respect
certain obligations ... on the various points set out above”. These
complaints are again specified in paragraph 3, page 5, of the
Memorial. Moreover, Rule 32 only calls for these indications ‘as
far as possible’. The criticism of the Respondent on this point
therefore cannot be considered as well founded.

10. As regards the principal issue of jurisdiction in the case, it
appears clear from the written and oral pleadings of the two Parties
that the main arguments respectively in support and denial of the
jurisdiction of the Court centre on Article 19 of the Trusteeship
Agreement of 13 December 1946 for the Territory of the Cameroons
between the United Nations on the one part and the United King-
dom as Administering Authority on the other. This provision reads:

“Tf any dispute whatever should arise between the Administering
Authority and another Member of the United Nations relating
to the interpretation or application of the provisions of this Agree-
ment, such dispute, if it cannot be settled by negotiation or other
means, shall be submitted to the International Court of Justice,
provided for in Chapter XIV of the United Nations Charter.”

I will now examine the opposing arguments of the two Parties and
assess their respective values.

11. In the first place it is the contention of the Respondent that
there never has been a dispute between the United Kingdom and
the Republic of Cameroon in the sense in which the word was used
in Article 19 of the Trusteeship Agreement. It was said: “If the
existence of a dispute in that sense is not proved, there is no question
but that the attempt to invoke Article 19 fails im limune.’”’ The
Applicant maintains, on the other hand, that a dispute has arisen
and continues to exist. It refers as evidence of its existence, among
other statements and communications, to a pamphlet distributed
to all Members of the General Assembly at the end of March 1961 and
entitled ‘Position of the Republic of the Cameroon following the
plebiscite of 11th and 12th February 19617 in the Northern portion
of the Territory of the Cameroon under the administration of the
United Kingdom of Great Britain and Northern Ireland”; to the
letter dated 10 April 1961 addressed by the representative of the
United Kingdom on the Fourth Committee of the General Assembly
to its Chairman and circulated to its Members in reply to this
Cameroon ‘‘White Book”, and to the exchange of Notes between
the two Parties of 1 and 26 May 1961 annexed to the Cameroon
Memorial.

32
44 JUDG. 2 XII 63 (SEP. OPIN. JUDGE WELLINGTON KOO)

12. What constitutes a dispute under international law has been
indicated on several occasions by both the Permanent Court and
this Court. Briefly it is ‘a disagreement on a point of law or fact,
a conflict of legal views or interests between two persons” (Mavrom-
mais case, P.C.I.J., Series A, No. 2, p. 11). In its Advisory Opinion
in the Interpretation of Peace Treaties this Court finds that “‘inter-
national disputes have arisen’’ where ‘‘the two sides hold clearly
opposite views concerning the question of the performance or
non-performance of certain treaty obligations” (1.C.]. Reports 1950,
p. 74). In the light of these definitions, there can be no doubt that
at least prima facie a dispute has arisen between the Parties in the
instant case.

II

13. It is true that an international dispute, just as a cause of
action in municipal law, must embody or imply the existence of a
legal right or interest at issue in order to be justiciable. Although the
two Parties recognize this factor as one of the essential conditions
of its existence and consider it as common ground between them,
the Respondent contends that it is lacking in the present dispute,
because Article 19 of the Trusteeship Agreement, on which the
Application relies to uphold the jurisdiction of the Court to adjudi-
cate the case, does not confer a right or interest on the Applicant
as a third party to the Agreement to enforce the general obligations
of the Administering Authority but that this right or interest
appertains to the United Nations alone as the other party to the
said instrument. According to this contention, another Member of
the United Nations is entitled to invoke Article 19 against the
Administering Authority of a given trust territory only when its
individual rights or those of its nationals conferred by the Trustee-
ship Agreement were prejudiced by the action or non-action of
said authority, but no such prejudice has been claimed by the
Applicant. In support of this view, Counsel for the Respondent
cites the Judgment of this Court in the South West Africa cases
(Z.C.J. Reports 1962, p. 319) and maintains that because the nature,
structure and working of the Trusteeship System is basically differ-
ent from the Mandates System under the League of Nations,
judicial protection of the general interests of the inhabitants of
the trust territories is no longer essential.

14. On the part of the Applicant, it is argued that there is
nothing in the wording of Article 19 to justify such a restrictive
interpretation and that the very fact that its broad language ex-
pressly refers to “the interpretation or application of the provisions
of the Agreement” demonstrates clearly that any dispute relating

33
45 JUDG. 2 XII 63 (SEP. OPIN. JUDGE WELLINGTON KOO)

to one or more of the said provisions falls within its purview for
adjudication by the Court.

15. While the contention of the Respondent appears plausible
because of the great differences between the Trusteeship System
under the Charter and the Mandates System under the Covenant,
it cannot be accepted as generally correct. The fact that the phrase
“any dispute whatever ... relating to the interpretation or appli-
cation of the provisions of the Agreement” is obviously comprehen-
sive and unqualified and is subject only to the conditions expressly
stated in the Article, warrants careful consideration in drawing any
general conclusion on the ground of interpretation.

16. Normally protection of the interests of the inhabitants of
trust territories under the Charter is part of the functions of the
General Assembly with the Trusteeship Council to assist it in the
exercise thereof and, in respect of the strategic areas thereof, comes
under the authority of the Security Council. But the general interest
of the United Nations Members in due performance by the Ad-
ministering Authority of its undertakings in the relevant Trustee-
ship Agreement subsists at the same time. Judicial protection of
these interests is not precluded under Article 19. Though the occa-
sions for invoking it may be infrequent, it nevertheless exists side
by side with administrative supervision by the General Assembly
and the Trusteeship Council and by the Security Council as the
case may be. For there may well be circumstances, perhaps rare
and exceptional, which would justify another Member of the United
Nations to invoke the Court’s jurisdiction for the purpose of assuring
protection of the interests of the inhabitants of the trust territory.
For example, when the debate in the Trusteeship Council or the
General Assembly on a particular legal point relating to the question
of conformity or non-conformity of the action of the Administering
Autho1ity with the particular trusteeship agreement and involving
the interpretation or application of its provisions, becomes pro-
tracted and confused with no prospect of an early settlement because
of the impossibility of obtaining a requisite majority vote to approve
a resolution requesting the Court for an advisory opinion on the
legal question, there is nothing in the language of Article Ig to
preclude another Member from bringing the question before the
Court in the form of a dispute with the Administering Authority
for judicial determination of the legal question at issue. Moreover,
in view of the basic objectives of the Trusteeship System as stated
in Article 76, such recourse would not only fall within the purview
of an adjudication clause such as Article 19 of the Trusteeship Agree-
ment under consideration but also would be necessary in order to
expedite a settlement by the General Assembly or the Trusteeship
Council in the interests of the particular trust territory or its
inhabitants.

34
46 JUDG. 2 XII 63 (SEP. OPIN. JUDGE WELLINGTON KOO)

17. It is not correct or justifiable to give such a sweeping inter-
pretation, as claimed by the Respondent, of the broad terms of
Article 19 as would exclude the possibility of another Member of
the United Nations invoking the Court against the Administering
Authority in a dispute relating to the interests of the trust territory
or its inhabitants. The character, purport, structure and working
of the Trusteeship System, being different from those of the Man-
dates System and resulting in a much broader and more effective
supervision of the administration of the trust territories than in the
case of the Mandates, may render recourse to judicial protection
less necessary but the right of another Member to invoke it, as
shown above, subsists for the intended purpose of protecting the
interests of the people of the trust territory and thereby advancing
the basic objectives of the Trusteeship System prescribed in the
Charter.

18. In connection with the question of a legal interest as the
indispensable basis of a justiciable dispute, the Applicant lays
emphasis on its possession of an interest said to be special and
individual in character and different from that of the other Members
of the United Nations in addition to its interest simply as a Member
of the United Nations. That this is a genuine and important interest
of the Applicant can be easily appreciated. But, as such, it is
clearly not an interest within the purview of Article 19. On analysis
it is found to have been a contingent interest before 11-12 February
1961 and dependent for its materialization upon the outcome of the
plebiscite held in the Northern Cameroons on these two days. If the
result of the consultation had been in favour of the alternative
“achieving independence by joining the independent Republic of
Cameroon’’, this interest would have been satisfied and therefore
would have ceased to exist. It has become a definite interest only
since the result of the said plebiscite was officially proclaimed to
have been in favour of joining the independent Federation of
Nigeria. But by that time the people of the Northern Cameroons
had achieved the basic objective of Article 76 b of the Charter and
attained independence. This result was confirmed in due course
by resolution 1608 (XV) of the General Assembly of 21 April 1961,
which also decided to terminate on the specified dates the Trustee-
ship Agreement of 13 December 1946 concerning the Cameroons
under United Kingdom administration. The interest which the
Republic of Cameroon now claims to have cannot be of a legal
character; it is only a political interest of its own, falling outside
the scope of Article 19.

Ill
19. On denying the jurisdiction of the Court the Respondent

has also raised an objection based on the contention that “The
Republic of Cameroon was never a party to the Trusteeship Agree-

35
47 JUDG. 2 XII 63 (SEP. OPIN. JUDGE WELLINGTON KOO)

ment and only enjoyed the benefits of Membership of the United
Nations from 20 September 1960”, and that—

“Tf ... the Republic of Cameroun on and after 20 September, 1960
was entitled to rely on Article 19 of the Agreement, it is not ...
entitled to rely on matters occurring during the currency of the
Agreement prior to 20 September, 1960 to establish a dispute be-
fore that date with the United Kingdom for the purpose of giving
the Court jurisdiction. Nor ... in the event of a dispute sufficient
to comply with the requirement of Article 19 arising after 20 Sep-
tember, 1960 is the Republic of Cameroun entitled to ask the Court
to pronounce upon matters which occurred before that date.”

20. Manifestly this is an argument based on the principle of
vatione temporis. But the date of admission to Membership is not a
crucial date except that only on and from 20 September 1960 the
Republic of Cameroon is vested with all the rights and obligations
of Membership. In other words, on that day it acquired the status
or capacity of Membership to qualify under Article 19 as ‘another
Member”. Once this capacity is acquired, it is irrelevant as regards
any dispute which it raises with the Administering Authority under
the said Article. As to the subject-matter of a dispute, the right
of a Member to raise it is not limited by the date of its admission
to the United Nations. As soon as a State acquires the status of
Membership, its rights and obligations under the Charter must be
the same as all the other Members, and under the Trusteeship
Agreement the same as all Members other than the Administering
Authority. No differentiation or distinction among Members on the
basis of their respective dates of admission is provided for in the
Charter or justifiable in principle and practice.

IV

21. The Respondent also contests the applicability of Article 19
in question and advances the following argument:

“All the complaints made are related to the purpose of falsi-
fying the plebiscite in the Northern Cameroons. The Trusteeship
Agreement did not, however, provide for its own termination far
less for the holding of any plebiscite preparatory to termination.
Questions about the validity of the plebiscite are not, therefore,
related at all either to the application or to the interpretation of
the provisions in the Trusteeship Agreement and therefore cannot
be submitted to this Court under Article 19 of that Agreement.”

A reading of the text of the Application, with the clear enumeration
of seven complaints (a) to (g} which are confirmed in the Memorial,
however, shows that while (d) and (f) relate to the question of
observance of General Assembly resolution 1473, and (g) relates to

36
48 JUDG. 2 XII 63 (SEP. OPIN. JUDGE WELLINGTON KOO)

“Practices, acts or omissions of the local trusteeship authorities
... preceding the plebiscite and during the elections themselves’’,
the first three complaints (a), (b) and (c) all relate to specific
‘ provisions of the Trusteeship Agreement, citing Articles 5 and 6
of the Trusteeship Agreement as not having been observed by the
Administering Authority.

22. It is true that no single article of the Trusteeship Agreement
provides for its own termination. But this is necessarily implied,
for under Article 3 of the Agreement ‘‘the Administering Authority
undertakes to administer the Territory in such a manner as to
achieve the basic objectives of the International Trusteeship System
laid down in Article 76 of the United Nations Charter”; Article 5 (0)
confers certain powers on the Administering Authority in ad-
ministering the trust territory only ‘where such measures are not
inconsistent with the basic objectives of the International Trustee-
ship System ...’’; and Article 6 enjoins the Administering Authority
“to promote the development of free political institutions suited
to the Territory” and “‘to this end” to take all appropriate measures
“with a view to the political advancement of the inhabitants of the
Territory in accordance with Article 76 (b) of the United Nations
Charter”. When we refer back to this paragraph, we find it reads
as follows:

“(b) to promote the political, economic, social and educational
advancement of the inhabitants of the trust territories, and their
progressive development towards self-government or independence
as may be appropriate to the particular circumstances of each
territory and its peoples and the freely expressed wishes of the
peoples concerned...”’.

23. To ascertain the wishes of the people of a trust territory and
enable them to express them freely, a plebiscite is generally recog-
nized as the most appropriate mode of.procedure to provide for free
and secret voting; and when they vote for independence, their vote,
if it is the vote of a requisite majority, necessarily means in effect
also a vote for the extinction of their status as the inhabitants
of a trust territory and therefore for the termination of the parti-
cular trusteeship agreement. This is what the people of the Northern
Cameroons did when the second plebiscite was held for them
to vote on 11-12 February 1961. In practical effect the attainment
of independence or self-government under the Charter and the
achievement of this objective under the Trusteeship Agreement
were synonymous with the termination of the said Agreement,
subject only to the formal endorsement of the General Assembly,
which was, in the present case, duly given by resolution 1608 (XV).
It seems reasonable, therefore, to conclude that the question of the
validity of the plebiscite and that of the termination of the Trustee-
ship Agreement relate, if strictly speaking not to the interpretation,

37
49 JUDG. 2 XII 63 (SEP. OPIN. JUDGE WELLINGTON KOO)

certainly to the application of the said Agreement. Accordingly, the
objection to the jurisdiction of the Court, based on the contention
that Article 19 of the Trusteeship Agreement does not provide for
its own termination nor for a plebiscite, is not well founded.

v

24. Another contention of the Respondent to deny jurisdiction
in the case is that ‘under Article 19 the only disputes which can
be submitted to or considered by this Court are disputes which
cannot be settled by negotiations or other means”, and yet “no
real attempt was made before 30 May 1961 to settle the dispute
(assuming it to have existed) by negotiation” ; and that ‘a proposal
to submit the dispute to the Court, like that contained in the
Cameroon Note of 1 May 1067, cannot amount to negotiation;
rather the opposite’.

25. In considering this objection, it is to be recalled that both the
Permanent Court and this Court have stated to the same effect that
when the parties to a dispute have both defined their position and
have both clearly indicated that they insist upon their respective
views with no possibility of any modification or compromise, and
when a deadlock is thus reached, it can be reasonably concluded
that the dispute cannot be settled by negotiation. No particular form
or procedure of negotiation is required, nor is any importance to
be attached to the duration of such negotiation (Case of Mavrom-
maits Palestine Concessions, P.C.1.J., Series A, No. 2, p. 13; South
West Africa cases, I.C.]. Reports 1962, p. 345).

26. In the present case the sharp conflict of views of the two
Parties clearly appeared early in 1961 and efforts were made to re-
solve it through the United Nations. The Government of Cameroon,
following the announcement of the results of the plebiscite of
11-12 February 1961, circulated to the Members of the General
Assembly, at the end of March 1961, the so-called ‘White Book”
already referred to above, and containing ‘‘a detailed exposition
of the Cameroonian contentions and of the legal grounds in support
thereof”. In essence the complaints set out therein against the
United Kingdom as Administering Authority consisted in alleging
want of ‘respect for the personality of the Cameroons” and failure
to carry out the recommendations of resolution 1473 (XIV) of
12 December 1959 to take steps “‘to secure a wider decentralization
of administrative powers and an effective democratization of the
local administration in the northern portion of the Trust Territory”
and “for the administrative separation of Northern Cameroon and
Nigeria, such separation to take effect from I October 1960”.
Besides, there were complaints against “irregularities and absence
of guarantees in the preparation of the plebiscite”, “during the

38
50 JUDG, 2 XII 63 (SEP. OPIN. JUDGE WELLINGTON KOO)

plebiscite campaign” and ‘in the conduct of the plebiscite’. The
United Kingdom Government, in a letter addressed to the Chairman
of the Fourth Committee of the General Assembly on ro April 1967,
also mentioned earlier, stated its views in answer to these complaints.
The opposing contentions of the Parties were again set forth in the
discussion and debates in the United Nations. In a statement in the
said Committee, the Minister of Foreign Affairs of Cameroon
complained in detail of the failure of the United Kingdom as
Administering Authority to observe certain provisions of the
Trusteeship Agreement, referring expressly to Articles 3, 5, 6, 7
and ro therein, Article 76 of the Charter and certain resolutions
of the General Assembly. Negotiation by this recognized method
of parliamentary diplomacy failed to resolve the dispute between
the Parties and a deadlock was reached.

27. There was, moreover, an exchange of diplomatic notes on the
subject-matter of the dispute which took place on 1-26 May 1967
just before the termination of the Trusteeship Agreement on 1 June
1961, in respect of the Northern Cameroons, as decided by resolution
1608. Whether this exchange can properly be considered as another
step of negotiation or merely as relating to the proposal to refer the
dispute to this Court for adjudication is immaterial. In any event it
constitutes a confirmation of the sharp contrast of the views of the
two Parties and the deadlock already reached. Nothing could be
clearer than the resultant impossibility of settling the dispute by
further negotiation, the more especially in view of the earlier
adoption by the General Assembly of resolution 1608 (XV).

VI

28. The said resolution of the General Assembly is a determinant
factor in the present case. It was adopted by a requisite majority
at the 995th Plenary Meeting with the concurrence of the Adminis-
tering Authority and the negative vote of the Republic of Cameroon,
on a report from the Fourth Committee in which the questions of
the implementation of the results of the plebiscites held in the
northern and southern portions of the Cameroons under United
Kingdom administration and the termination of the Trusteeship
Agreement of 13 December 1946 had been extensively debated.
This resolution, after recalling in its preamble the relevant resolu-
tions it had previously approved and declaring to have examined
the report of the United Nations Plebiscite Commissioner concerning
the two plebiscites held earlier in the Northern and Southern
Cameroons and the report of the Trusteeship Council thereon,

39
51 JUDG. 2 XII 63 (SEP. OPIN. JUDGE WELLINGTON KOO)

“Endorses the results of the plebiscites that:

(a) The people of the Northern Cameroons have, by a substan-
tial majority, decided to achieve independence by joining the in-
dependent Federation of Nigeria;

(6) The people of the Southern Cameroons have similarly
decided to achieve independence by joining the independent
Republic of Cameroon.

3. Considers that the people of the two parts of the Trust Ter-
ritory having freely and secretly expressed their wishes with re-
gard to their respective futures in accordance with General As-
sembly resolutions 1352 (XIV) and 1473 (XIV), the decisions made
by them through democratic processes under the supervision of
the United Nations should be immediately implemented;

4. Decides that, the plebiscites having been taken separately
with differing results, the Trusteeship Agreement of 13th Decem-
ber 1946, concerning the Cameroons under United Kingdom ad-
ministration shall be terminated, in accordance with Article 76
of the Charter of the United Nations and in agreement with the
Administering Authority in the following manner:

(a) With respect to the Northern Cameroons, on 1st June 1961,
upon its joining the Federation of Nigeria as a separate province
of the Northern Region of Nigeria;

(b) With respect to the Southern Cameroons, on rst October
1961, upon its joining the Republic of Cameroon.”

The resolution ends by inviting:

“the Administering Authority, the Government of the Southern
Cameroons and the Republic of Cameroon to initiate urgent dis-
cussions with a view to finalizing, before ist October 1961, the
arrangements by which the agreed and declared policies of the
parties concerned will be implemented”’.

29. The arrangements thus prescribed were completed and the
decisions of the General Assembly embodied in the said resolution
were duly implemented so that the Northern Cameroons today
forms a part of the sovereign and independent Federation of
Nigeria, just as the Southern Cameroons now constitutes a part of
the sovereign and independent Federal Republic of Cameroon.

30. It appears clear that the whole matter of the Trusteeship of
the Cameroons formerly under United Kingdom administration
has been definitively and completely settled and the Trusteeship
Agreement relating thereto irrevocably terminated on 1 June 1961
with respect to the Northern Cameroons, as already mentioned,
and on 1 October 1961 with respect to the Southern Cameroons.

31. Now the same resolution 1608 (XV) in settling the whole
matter of the Trusteeship of the Cameroons, by necessary implica-
tion and effect, has also settled the dispute between the present

40
52 JUDG. 2 XII 63 (SEP. OPIN. JUDGE WELLINGTON KOO)

Parties. This settlement thus fulfils the condition of exclusion from
the scope of Article 19 prescribed by the term “settled by ...
other means”. These words, it will be noted are a significant
addition in Article 19 which is otherwise substantially identical in
wording with the text of Article 12 of the former Mandate conferred
on His Britannic Majesty in respect of the Cameroons. The resulting
situation is that although negotiation between the Parties failed
to settle their dispute, the same was in effect settled by resolution
1608 (XV) just as the Applicant’s complaints relating to the
alleged irregularities of the plebiscite of 11-12 February 1961 were
resolved by it in that it instead formally endorsed the result of
the plebiscite.

32. It has been contended, however, that the term “settled by
... other means” in Article 19 does not embrace a settlement by an
organ of the United Nations: that, like negotiation, it denotes
such other means of direct settlement between the parties to a
given dispute as enquiry, mediation, conciliation, arbitration,
judicial settlement, etc., enumerated in Article 33 of the Charter
under Chapter VI on Pacific Settlement of Disputes. But on referring
to this provision it is seen that the various means listed include
“resort to regional agencies or arrangements or other peaceful
means of their own choice”. The emphasis here is obviously on the
“peaceful” character of the means to be chosen by the parties for a
settlement of their dispute; and no means of settlement which
fulfils this qualification is precluded before bringing the dispute
to the United Nations. In other words settlement by the General
Assembly is one of the implicitly recognized means. This view is
borne out by the record.

33. A debate in a special sub-committee of the Fourth Committee
of the General Assembly took place in December 1946, on a Chinese
proposal to amend the adjudication provision, Article XVI, of the
proposed trusteeship agreement for Western Samoa from New
Zealand for approval and a similar Article in the seven other pro-
posed trusteeship agreements from the United Kingdom for the
Cameroons and from other States for other territories so as to
make it obligatory to bring all disputes under the said provision
to the Trusteeship Council for settlement, and to authorize the
Trusteeship Council to, “if necessary, refer the matter to the
International Court of Justice for an advisory opinion”. The
proposal was withdrawn after it was made clear by the other
speakers that settlement of a dispute with the Administering
Authority by the Trusteeship Council was not excluded under the
proposed Article for adjudication, but only that “‘this would occur
through the normal processes of the Trusteeship System rather
than through a clause such as the one proposed by the Chinese
representative” (G.A.O.R., 2nd Pt., rst Session, Fourth Committee,

41
53 JUDG. 2 XII 63 (SEP. OPIN. JUDGE WELLINGTON KOO)

Trusteeship, Part II, Summary Records of Sub. Com. I, pp. 85-88).
This shows clearly that the term ‘‘by negotiation or similar means”
was understood by all to include settlement by the Trusteeship
Council, consequently also by the General Assembly. The phrase
“by negotiation or other means” actually embodied in Article 19
of the Trusteeship Agreement for the Cameroons under United
Kingdom Administration would seem to indicate even a wider
range of means for settlement, if that be possible.

34. The assertion has also been made that any other means of
settlement than negotiation prescribed in Article 19 must be of
voluntary choice by the parties and that the Applicant State in this
case by its very act of invoking the Court to adjudicate on the
dispute indicates the absence of such consent on its part to this
means of settlement. But it will be recalled that not only the
Government of the Republic of Cameroon circulated the “White
Book” among the Members of the General Assembly relating to its
complaints against the United Kingdom as Administering Authority
of the Northern Cameroons but also its representatives, including
its Minister for Foreign Affairs, freely and of its own accord parti-
cipated in the debates of the Fourth Committee and the General
Assembly on the very questions which are now described as the
subject-matter of the dispute with the Respondent, and took part
in the final vote on resolution 1608. It had obviously expected a
settlement favourable to its own view that the result of the plebiscite
in Northern Cameroons because of the “irregularities” it had
alleged should not be endorsed by the United Nations. Although the
actual outcome of the vote in the General Assembly was a disap-
pointment to it, there can be no doubt that its choice of this means
of settlement was at the outset entirely voluntary on its part. The
fact that the Applicant has more than once declared its acceptance
of this settlement by resolution 1608, as will be seen later in
this statement, further confirms its recognition of decision by the
General Assembly as one of the means of settlement.

35. It has also been contended that resolution 1608 (XV) settled
only the question of implementing the results of the plebiscites and
that of terminating the Trusteeship Agreement but that it did not
deal with the complaint now presented to the Court in the Appli-
cation of breaches by the United Kingdom of obligations of the
Administering Authority undertaken in the said Agreement. It is
claimed, to quote the language of the Applicant’s Counsel that—-

“the discussions which led up to resolution 1608 did not
bear at all on the precise question that is submitted to the Court

42
54 JUDG. 2 XII 63 (SEP. OPIN. JUDGE WELLINGTON KOO)

today, namely, the question whether the Administering Authority
correctly interpreted and applied certain provisions of the Trustee-
ship Agreement.”

36. It should be noted, however, that the various complaints
stated in the Application and repeated in the Memorial are sub-
stantially the same as those enumerated in the “White Book”,
which was circulated to the representatives of the Members of the
United Nations in the General Assembly towards the end of March
1961, and which was answered by a letter in rebuttal of the alle-
gations addressed by the United Kingdom representative to the
Chairman of the Fourth Committee on Io April 19617 and circulated
among the Members of the General Assembly. As has been pointed
out earlier, the issues raised in these two documents were debated
in the Fourth Committee when the same complaints were reiterated
by the Minister for Foreign Affairs of the Republic of. Cameroon
in the meetings of the said Committee. These debates were sum-
marized in the report of the Trusteeship Council to the General
Assembly which, in adopting resolution 1608 (XV), took full note of
its contents. The only difference consisted in the addition in the
Observations of the Applicant of Articles 3 and 7 of the Trusteeship
Agreement to the list of provisions alleged to have been violated by
the Administering Authority. This addition, however, does not
alter the general positions taken respectively by the Parties before
the Court nor in any way affect the main issue of jurisdiction now
under consideration.

37. In a word, the essence of the Applicant’s contention is that
resolution 1608 (XV) cannot be considered as having settled the
dispute between Cameroon and the United Kingdom. {t is asserted
that this resolution only decides the termination of the Trusteeship
and does not contain any provision settling the dispute now before
the Court.

38. Of course it may be said that the dispute in question was not
settled by the said resolution, because it is not one with the United
Nations but between two individual States. But this could only be a
superficial and formalistic view. While the parties to the dispute are
distinct from the General Assembly or the body of other Members
of the United Nations, the determinant fact is that the subject-matter
of the dispute is identical with part of the subject-matter of the whole
question of the Trusteeship of the Cameroons finally settled by
resolution 1608 (XV). The authorization by the General Assembly to
hold the plebiscites, the endorsement of their results and the
decision to terminate the Trusteeship Agreement of the Cameroons
under United Kingdom Administration constitute a settlement of
the whole matter of the said Trusteeship. This complete series of
acts embodied in the said resolution was manifestly based on the
premise that the Administering Authority had fulfilled ‘its obliga-
tions it had undertaken toward the trust territory and its in-

43
55 JUDG, 2 XII 63 (SEP. OPIN. JUDGE WELLINGTON KOO)

habitants, as well as toward the United Nations. It is commonplace
to say that when the whole question of conformity or non-con-
formity of the conduct of the Administering Authority with the
provisions of the Trusteeship Agreement has been settled, there can
no longer be any question of conformity or non-conformity with
certain provisions under the same Agreement. The whole must
necessarily include the part.

39. It would be a different matter if the Applicant were com-
plaining of violations of certain of its individual rights or those of its
nationals under the Trusteeship Agreement. For such a question
might not have been necessarily included in a settlement of all the
questions relating to the promotion of the general interests of the
trust territory or its inhabitants by the Administering Authority in
conformity with its obligations under the Agreement. But the
complaints of the Applicant in the present case are confined to the
alleged failure of the United Kingdom to fulfil its obligations toward
the territory and inhabitants of the Northern Cameroons. The interest
of which the Applicant is seeking judicial protection is a common
interest, possessed not only by the United Nations primarily, nor
by the Applicant State alone, but also by every other Member there-
of. When all questions relating to this same common interest have
been disposed of and settled resulting in the achievement of the basic
objective of the Trusteeship of the Cameroons under United King-
dom administration in accordance with Article 76 (b) of the Charter
and the termination of the Trusteeship Agreement of 13 December
1946, it necessarily means that the subject-matter of the present
dispute has in fact been disposed of and settled at the same time.

40. The reasons for this view are patent and do not call for much
elaboration. When the General Assembly acted to adopt resolution
1608 (XV) it could not have failed to take account of all the ques-
tions and issues involved. The text of this resolution was originally
prepared by the Trusteeship Council and it was revised in the
Fourth Committee as the result of the discussions therein. As has
already been referred to, it was recommended in its final form to the
General Assembly for adoption and accompanied by a report from
the said Committee summarizing the discussions and the different
viewpoints of the delegates bearing not only on the text of the
recommended resolution but also on the questions debated including
the views of the representative of the Republic of Cameroon. The
fact that resolution 1608 (XV) did not itself refer to any of the
complaints made by the Government of Cameroon against the
Administering Authority does not mean that in adopting the said
resolution the General Assembly was unaware of either the
complaints of the Applicant or its views relating to the conduct of
the United Kingdom in administering the former trust territory of
the Cameroons.

44
56 JUDG. 2 XII 63 (SEP. OPIN. JUDGE WELLINGTON KOO)

41. Moroever, without entering into a discussion of points which
belong to the merits, it should be pointed out that one of the basic
objectives of the Trusteeship System, as expressly provided in
Article 76 (6) of the Charter, is, as has already been noted above, to
promote the advancement of the inhabitants of the trust territories
and—

“their progressive development towards self-government or in-
dependence as may be appropriate to the particular circumstances
of each territory and its peoples and the freely expressed wishes
of the peoples concerned”’.

In acting to implement the results of the plebiscites as the freely
expressed wishes of the people of the trust territory of the Camer-
oons, the General Assembly was discharging one of its most solemn
obligations as it was also exercising one of its most important func-
tions under Article 85 of the Charter. It was entitled under this
provision to settle all other matters relating to the administration
of a trust territory in subordination to the early achievement of the
stated basic objective, which is the primary purpose of the Trustee-
ship System. It would be illogical to assume, as it would have been
self-contradictory for the General Assembly to consider, that the
Administering Authority had failed to observe the obligations
undertaken in the Trusteeship Agreement to promote the develop-
ment of the inhabitants of the trust territory towards self-govern-
ment or independence, when it was deciding that the basic objective
of the Trusteeship had been achieved by the Administering Au-
thority and that therefore the Trusteeship Agreement could and
should be terminated.

VII

42. The Applicant has further contended that resolution 1608
(XV) was adopted by the General Assembly to settle the question
of the Trusteeship of the Cameroons on the political plane, based
upon considerations of political expediency and realism, and not
on the legal plane; and that therefore all the legal issues, such as
those raised by the Republic of Cameroon here, have remained to be
settled judicially by this Court under Article 19 of the Trusteeship
Agreement.

43. This contention, in my view, runs counter to the intent,
purpose, structure and operation of the whole Trusteeship System as
provided for in Chapters XII and XIII of the Charter. The adminis-
tration and supervision of all trust territories are placed under the
United Nations. The General Assembly with the co-operation and
assistance of the Trusteeship Council exercises, under Article 85,
all the functions of the United Nations with regard to trusteeship
agreements for all areas not designated as strategic. Since it is there-
in expressly provided that these functions include the approval of

45
57 JUDG. 2 XII 63 (SEP. OPIN. JUDGE WELLINGTON KOO)

the terms of the trusteeship agreements and of their alteration or
amendment, it goes without saying that they also include the
function of terminating such agreements with the concurrence of the
respective administering authorities, because termination of such
trusteeship agreements is necessarily implied in the achievement of
the basic objective of self-government or independence of every
trust territory. To claim that the General Assembly is not entitled,
under the Charter, to terminate any trusteeship agreement of a
non-strategic territory definitively and finally, including all legal
questions which may have been raised in connection with the
problems of termination, would in effect mean that the General
Assembly had no power, notwithstanding the express provision of
Article 85, to settle, once and for all, all matters related to the
trust territory or its inhabitants and that any settlement made by
it must be regarded as provisional and subject to review by this
Court in respect of the legal issues involved in the settlement made
by the General Assembly in exercise of its authorized functions
under the Charter. Such a construction would import a very serious
element of uncertainty into every act of the General Assembly in
terminating a trusteeship agreement and tend to undermine the
primary purpose and the basic principles of the Trusteeship System.

44. That Counsel for the Applicant sees the untenability of the
claim as originally submitted is evidenced by a supplementary
explanation in the following terms:

“Cameroon is not asking the Court to criticize the United Na-
tions; Cameroon is not asking the Court to say that the United
Nations was wrong in terminating the Trusteeship; Cameroon Js
not asking the Court to pronounce the annulment of resolution
1608. The Court, of course, would not be competent to do that,
any more than the Court would be competent to reinstitute the
Trusteeship or to hammer out a new Trusteeship Agreement. The
situation is, after all, quite simple. The General Assembly’s de-
cision is final, conclusive, in its own sphere.”

Later, in the same explanation, it is added:

“The United Kingdom argues and puts forward its objections
as if the dispute related to the question whether the General Assem-
bly was entitled to terminate the Trusteeship, or whether it did
well to terminate the Trusteeship, in 1961. But that is not the subject
of the dispute for no one denies that it was within the power of the
General Assembly, in agreement with the Administering Authority,
to terminate the Trusteeship, just as it decided to approve the
Trusteeship Agreement in 1946. The United Kingdom argues and
puts forward its objections as if we were asking the Court to re-
open the discussion that was closed in the United Nations on 21
April 1961. If we were asking the Court to do that it would be bound,
of course, to find that it had no jurisdiction, for it does not come

46
58 JUDG. 2 XII 63 (SEP. OPIN. JUDGE WELLINGTON KOO)

within the powers of the judicial organ either to decide to place
a territory under Trusteeship or to decide to terminate a Trustee-
ship, nor yet again to reinstitute a Trusteeship régime.”

45. This statement clarifies the position of the Applicant on the
question under discussion. There is no doubt that it accepts reso-
lution 1608 (XV) implementing the results of plebiscites of the
peoples of the Northern and Southern Cameroons and terminating
the Trusteeship Agreement of 13 December 1946 as final and con-
clusive. What, then, is the true nature of the claim? What is the
precise question which the Applicant asks the Court to decide?
The answer is given in the following proposition formulated by
the Applicant’s Counsel:

‘. there is nothing to prevent the Court, within the framework
of its own attributions, which are judicial attributions, from pro-
nouncing upon the dispute between Cameroon and the United
Kingdom on the question whether, from the beginning to the end
of the Trusteeship, the United Kingdom in its capacity as Admin-
istering Authority, correctly interpreted and applied the pro-
visions of the Trusteeship Agreement, for that is a dispute which
the General Assembly did not settle in any way”.

46. But even thus framed, the question does not justify the Court
to assume jurisdiction. For apart from what has already been shown
above that the settlement of the present legal dispute must have,
by necessary implication, been included in the over-all settlement
of the whole Trusteeship of the Cameroons by resolution 1608 (XV),
there are the published proceedings of the Trusteeship Council and
the General Assembly relating to the Trust Territory of the Cam-
eroons, which contain the annual reports of the Administering
Authority, the questionnaires, the petitions from the inhabitants of
the territory, the reports of United Nations visiting missions, those
by the Committee on Administrative Unions, and the resolutions
of the Trusteeship Council and the General Assembly taking note
of their contents or recommending particular measures to the
Administering Authority for further implementation of the pro-
visions of the Trusteeship Agreement with due regard to the basic
objectives of the Trusteeship System. Whether and to what extent
the Administering Authority had, in administering the trust terri-
tory, observed its obligations on a particular question under the
Trusteeship Agreement was considered and debated each year
by the Trusteeship Council and the General Assembly when ex-
amining the Annual Report from the Administering Authority,
and appropriate recommendations were duly made for improve-
ment in the administration.

47. Itis also to be noted that in considering the question whether
the Administering Authority did or did not observe its obligations
under the Trusteeship Agreement, the General Assembly and the
Trusteeship Council did not confine their attention to the provisions

47
59 JUDG. 2 XII 63 (SEP. OPIN. JUDGE WELLINGTON KOO)

of the Charter and the Trusteeship Agreement, but also took into
account the recommendations of the successive resolutions pre-
viously adopted for the Administering Authority to carry out. These
recommendations were not always based merely on specific pro-
visions of the Trusteeship Agreement; they often partook of the
character of interpreting, modifying or supplementing the terms of
the Trusteeship Agreement. This the General Assembly was en-
titled to do under Article 85 of the Charter, and did it all for the
purpose of achieving, and achieving as early as possible, the over-
riding aim, the basic objective of the Trust, which was and is the
achievement of self-government or independence for each particular
trust territory and its inhabitants. Thus resolution 226 (III) of
18 Novemenber 1948 recommended that the Administering Authori-
ty ‘take all possible steps to accelerate the progressive development
towards self-government or independence of the Trust Territories
they administer’. Resolution 320 (IV) of 15 November 1949 ex-
pressed its full support of the Council’s recommendations to ad-
ministering authorities for the adoption by the latter of measures
which would hasten the advancement of the trust territories towards
self-government or independence in accordance with the objectives
laid down in Article 76 (6) of the Charter. Resolution 558 (VI) of
18 January 1952 called for information concerning measures taken
or contemplated towards self-government or independence, and,
inter alia, the estimated period of time required for such measures
and for the attainment of the ultimate objective. This was reaffirmed
by resolution 858 (IX) of 15 December 1955. The underlying purpose
of all these acts was that the administering authority of each trust
territory should faithfully discharge its obligations under the par-
ticular trusteeship agreement and in conformity with the special
resolutions adopted by the Trusteeship Council and the General
Assembly.

48. Also take, for example, the question of administrative unions
affecting trust territories, which forms one of the complaints of the
Applicant in the present case, relating to Article 5 bj of the Trustee-
ship Agreement. General Assembly resolution 224 (ITI) of 18 No-
vember 1948 “‘endorsed”’ the observation of the Trusteeship Council
that an administrative union ‘‘must remain strictly administrative
in its nature and its scope, and that its operation must not have
the effect of creating any conditions which will obstruct the separate
development of the Trust Territory, in the fields of political, eco-
nomic, social and educational advancement, as a distinct entity’.
This resolution also recommended, among other measures:

“(c) Request, whenever appropriate, an advisory opinion of the
International Court of Justice as to whether such unions are within
the scope of and compatible with, the stipulations of the Charter

48
60 JUDG. 2 XII 63 (SEP. OPIN. JUDGE WELLINGTON KOO}

and the terms of the Trusteeship Agreements as approved by the
General Assembly;

“{d) Invite the Administering Authorities to make available to
the Council such information relating to administrative unions as
will facilitate the investigation by the Council referred to above;

“(e) Report specifically to the next regular session of the General
Assembly on the results of the Council’s investigations and the
action taken by it.”

Resolution 326 (IV) of 15 November 1949—

“Recommends to the Trusteeship Council to complete the in-
vestigations, paying particular attention to the following:

{b) The desirability, should it be impossible as a consequence
of the establishment of an administrative union to furnish clear
and precise separate financial, statistical and other data relating
to a Trust Territory, of the Administering Authority concerned
accepting such supervision by the Trusteeship Council over the
unified administration as the Council may consider necessary for
the effective discharge of its high responsibilities under the Char-
ter...”

The same resolution recommended the Trusteeship Council—

“to complete its investigation, in accordance with the terms of
General Assembly resolution 224 (III) and of the present resolu-
tion, and present a special report to the next session of the General
Assembly on the results of its investigation and the action taken
by it, with particular reference to any safeguards which the Coun-
cil may consider it necessary to request of the Administering Au-
thorities concerned, and that the Council continue likewise to ob-
serve the development of such unions and to report to the General
Assembly at its regular sessions”.

49. The above-mentioned resolutions of the General Assembly
were followed by other resolutions in succeeding years on the same
subject of administrative unions affecting trust territories such as
resolution 648 (VIT) of 20 December 1952, which is one of the most
comprehensive acts of the General Assembly and which lists “Fac-
tors which should be taken into account in deciding whether a
Territory is or is not a Territory whose people have yet attained
a full measure of self-government” with an annex of “Factors
indicative of the attainment of independence or of other separate
systems of self-government”’. Resolution 1473 (XIV) of 12 December
1959 dealt specially with the Trust Territory of the Cameroons
under United Kingdom Administration in respect of the Northern
part of the Territory. Among other provisions, it:

49
6x JUDG. 2 XII 63 (SEP. OPIN. JUDGE WELLINGTON KOO)

“6. Recommends that the necessary measures should be taken
without delay for the further decentralization of governmental
functions and the effective democratization of the system of local
government in the northern part of the Trust Territory.

7. Recommends that the Administering Authority should ini-
tiate without delay the separation of the administration of the
Northern Cameroons from that of Nigeria and that this process
should be completed by 1st October, 1960.

8. Requests the Administering Authority to report on the pro-
cess of separation to the Trusteeship Council at its twenty-sixth
session, and requests the Council to submit a report on this matter
to the General Assembly at its fifteenth session.”

50. Resolution 1608 (XV) of the General Assembly of 21 April
1961 endorsing the results of the plebiscites for the Northern and
Southern portions of the Trust Territory of the Cameroons under
United Kingdom Administration was only the culminating act of
a series of other resolutions dealing with various questions of legal
as well as political and administrative character, always with a
view to the speedy achievement of the basic objective of the Trustee-
ship and its early termination.

51. Therefore, when the ultimate objective of a Trust is attained,
and the particular Trusteeship Agreement is terminated, all ques-
tions relating to the Administering Authority’s observance of the
obligations thereunder are obviously intended to have been settled
also. Doubtless this was the intention and purpose of resolution
1608 (XV), which is a legally valid act of the competent body.

Vill

52. What the Applicant asks the Court to do is, in fact, to sort
out certain legal points relating to the administration of the former
Trust Territory of the Cameroons under United Kingdom Ad-
ministration, dissociate them from the over-all settlement of the
whole question of the Trusteeship including the termination of the
Trusteeship Agreement, and to adjudge and declare that formerly
in administering the trust territory, the United Kingdom failed to
observe certain obligations it had undertaken in the said Agreement.
In other words, the Court is asked to render a declaratory judgment
pronouncing on legal issues which, though alleged to be relating
to the interpretation or application of the Trusteeship Agreement,
had in fact been considered in substance by the General Assembly
from year to year in the past, and had formed the subject-matter
of action taken by it in the form of recommendations or decisions.
Moreover, the said Trusteeship Agreement on which the complaints
of the Applicant are based, had been validly terminated, and the
trust territory concerned had been declared to have attained inde-
pendence in accordance with the freely expressed wishes of its
inhabitants.

50
62 JUDG. 2 XII 63 (SEP. OPIN. JUDGE WELLINGTON KOO)

53. The cases cited by Counsel of the Applicant in support of the
plea for a declaratory judgment do not in fact support it. Just
consider the more important of these cases and it will at once be
seen that the judgments or advisory opinions respectively given
by the Court therein, while they may be or are declaratory in
character, all relate to a controversy or dispute involving an existing
legal right or interest and bear a direct and determining effect on
the legal position of the parties at issue.

54. Thusas regards the case concerning Certain German Interests in
Polish Upper Silesia (P.C.1.J., SeriesA, No.6), although the Court over-
ruled ‘the objection based on the abstract character of the question”
and referred to “numerous clauses giving the Court compulsory
jurisdiction in questions of the interpretation and application of
a treaty, and these clauses, among which is included Article 23
of the Geneva Convention, appear also to cover interpretations
unconnected with concrete cases of application”, the Judgment
actually given by the Court in the case, though in the form of a
declaration of the law involved, bore directly on, and was meant to
settle, the disputes between the parties concerning the legal position
of German property, rights and interests in Upper Silesia. The
interpretation of the relevant provisions of a treaty asked of the
Court could not have had more concrete cases for application.

55. This fact, in essence, is equally true of the Judgment in the
case of Chorzôw Factory (Jurisdiction) (P.C.I.J., Series A, No. 9),
which stated:

“It is a principle of international law that the breach of an
engagement involves an obligation to make reparation in an ade-
quate form. Reparation is the indispensable complement of a
failure to apply a convention and there is no necessity for this to
be stated in the Convention itself.”

The foregoing declaration may appear to be in abstract form but it
gives a legal construction of an international convention then still
in force, to be applied forthwith to a concrete case, concerning the
right of ownership of Chorzéw Factory, which had been settled along
with the other claims in favour of the Applicant in the case of
Certain German Interests in Polish Upper Silesia.

56. The decision of the Permanent Court in the case of the Inter-
pretation of the Statute of the Memel Territory related to a live, even
acute, dispute between the United Kingdom, France, Italy and
Japan on the one part and the Lithuanian Republic on the other
“as to whether certain acts of the latter Government are in con-
formity with the Statute of the Memel Territory annexed to the
Convention of May 8, 1924, concerning Memel”. It is true that
although the Court drew attention “to the inconvenience”” resulting
from the fact that certain questions “are formulated as questions
purely in abstracto, without any reference to the facts of the dispute

51
63 JUDG. 2 XII 63 (SEP. OPIN. JUDGE WELLINGTON KOO)

which has arisen’, it nevertheless assumed jurisdiction and adjudi-
cated on all the six questions submitted by the Applicants. But this
was done not only to resolve a confused and disturbing situation in
the territory but also to meet—

“the intention of the Four Powers ... to obtain an interpretation
of the Statute [of the Memel Territory] which would serve as a
guide for the future”. (P.C.I.J., Series A/B, No. 49, p. 337.)

In other. words, though the Court considered certain questions
submitted to it were put in abstract form it did not refrain from
passing on them judicially, because they were intended to serve
very practical purposes in the concrete situation.

57. Likewise, the Corfu Channei case upon which the Applicant
places much reliance to uphold its submission for a declaration of
non-observance by the Respondent of certain obligations it had
assumed as Administering Authority under the Trusteeship Agree-
ment of 13 December 1946, does not lend support to its claim. The
Court in giving “judgment that ... the United Kingdom violated
the sovereignty of the People’s Republic of Albania, and that
this declaration by the Court constitutes in itself appropriate
satisfaction” ([.C.J. Reports 1049, p. 36) discharged its judicial
function to settle a concrete dispute relating to a serious, unresolved
situation both of fact and law.

58. This is equally true of the Fisheries case (I.C.J. Reports 1051)
and the Haya de la Torre case. In the latter case, after referring to
its Judgment in the Asylum case with the finding that “the grant
of asylum by the Colombian Government to Victor Raul de la
Torre was not made in conformity with Article 2, paragraph 2,
... of [the Havana] Convention”,

“the Court observes that the Judgment confined itself ... to defining
the legal relations which the Havana Convention had established
between the Parties. It did not give any directions to the Parties
and entails for them only the obligation of compliance therewith”
(Haya de la Torre, I.C.]. Reports 1951, p. 79).

This Judgment, though it took the form of a declaration defining
the legal relations of the parties under the Havana Convention,
was Clearly intended to resolve the pending dispute before the Court
between Peru and Colombia. True, it did not give any directions
as to how the asylum might be terminated but there can be no doubt
that in the Court’s view it should and could be terminated. For
the same Judgment made clear that it was not for the Court to
make a choice ‘amongst the various courses by which the asylum
may be terminated’’, since—

52
64 JUDG. 2 XII 63 (SEP. OPIN. JUDGE WELLINGTON KOO)

“these courses are conditioned by facts and possibilities which, to
a very large extent, the Parties alone are in a position to appreciate.
A choice amongst them could not be based on legal considerations,
but only on considerations of practicability or political expediency ;
it is no part of the Court’s judicial! function.” (Ibzd.)

Thus there can be no question but that the declaratory judgment
was made in the case because it was intended to serve the practical
purpose or need of putting an end to the asylum by clarifying the
legal relations of the parties under the Havana Convention and
leaving the choice of the means of compliance to the parties.
The issues leading to the Judgment were far from abstract or
academic in character.

59. Although this Court is not precluded either under interna-
tional law or under its own Statute from pronouncing a declaratory
judgment, the present case is not one which falls within its judicial
function. While it may be true that a declaratory judgment is not
concerned with the question of possibility of implementation or
any practical effect, this rule, if it be a rule, certainly does not
mean that the Court is bound to render a declaratory judgment
even though it could only be one of the nature of an academic
pronouncement or a moot decision. No declaratory judgment is
called for where an Application asks for it, as in the present case,
only with reference to a legal issue or issues which have already
been settled or which relate only to facts or situations which have
ceased to be capable of giving rise to a dispute in future in a similar
state of legal relations. In other words, repect is due from the
Court to the situation which now obtains in regard to the former
Trusteeship of the Cameroons under United Kingdom Adminis-
tration and the terminated Agreement of 13 December 1946, in-
volving, as it does, facts which make it impossible for the Court
to render judgment !.

60. For the reasons I have stated, I conclude that the Court
should decline to assume jurisdiction to hear the merits of the
instant case.

(Signed) WELLINGTON Koo.

1 See Judge Winiarski’s Dissenting Opinion in the case of Interpretation of Peace
Treaties, I.C.J. Reports 1950, D. 92.

53
